19-36695-cgm   Doc 8   Filed 10/25/19    Entered 10/25/19 16:04:49   Main Document
                                        Pg 1 of 4
19-36695-cgm   Doc 8   Filed 10/25/19    Entered 10/25/19 16:04:49   Main Document
                                        Pg 2 of 4
19-36695-cgm   Doc 8   Filed 10/25/19    Entered 10/25/19 16:04:49   Main Document
                                        Pg 3 of 4
19-36695-cgm   Doc 8   Filed 10/25/19    Entered 10/25/19 16:04:49   Main Document
                                        Pg 4 of 4
